Correnti v Chinchilla (2015 NY Slip Op 06878)





Correnti v Chinchilla


2015 NY Slip Op 06878


Decided on September 23, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 23, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
CHERYL E. CHAMBERS
JOSEPH J. MALTESE, JJ.


2014-11834
 (Index No. 102567/12)

[*1]Annmarie Correnti, appellant, 
vBarbara Chinchilla, respondent.


Krentsel & Guzman, LLP, New York, N.Y. (Steven E. Krentsel and Julie T. Mark of counsel), for appellant.
Reardon & Sclafani, P.C., Tarrytown, N.Y. (Michael V. Sclafani and Vincent M. Sclafani of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Troia, J.), dated October 3, 2014, which granted the defendant's motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
The complaint alleges that the plaintiff was injured when she slipped on a sloped, grassy area on the defendant's property. The defendant subsequently moved for summary judgment dismissing the complaint. The defendant established her prima facie entitlement to judgment as a matter of law by demonstrating that the subject condition was open and obvious and not inherently dangerous (see Zegarelli v Dundon, 102 AD3d 958; Bonilla v Starrett City at Spring Cr., 270 AD2d 377). In opposition, the plaintiff failed to raise a triable issue of fact (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853). The affidavit from the plaintiff's expert assumed facts not supported by the record (see Mendez v City of New York, 295 AD2d 487). Accordingly, the Supreme Court properly granted the defendant's motion for summary judgment dismissing the complaint.
MASTRO, J.P., BALKIN, CHAMBERS and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court